Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 23, 2021

                                     No. 04-21-00049-CV

           IN THE INTEREST OF STERLING FUENTES, ET AL, CHILDREN

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA00061
                        Honorable Mary Lou Alvarez, Judge Presiding


                                        ORDER

        This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is
filed. TEX. R. JUD. ADMIN. 6.2. Appellant filed a notice of appeal on February 12, 2021. The
clerk’s record and reporter’s record were due on February 22, 2021. Neither has been filed.

        On February 22, 2021, the trial court clerk requested an extension of time until March 2,
2021. The request is GRANTED and the trial court clerk is ORDERED to file the clerk’s
record no later than March 2, 2021.

       We also ORDER the court reporters responsible for preparing the reporter’s records,
Decline Benavides and Jessica Butts, to file their reporter’s records no later than March 2,
2021.

       Given the time constraints governing the disposition of this appeal, requests for
extensions of time will be disfavored.



                                                    _________________________________
                                                    Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of February, 2021.


                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court